Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1-6 are allowed.
The closest prior art, Ueno et al. (US Pub. 2011/0276823), discloses “a plurality of storage areas, one for each backup agent, storing backup window parameters for each said production host, said backup window parameters being stored in the storage areas by the backup server, the backup window parameters comprising backup window sizes and the amount of data to be backed up for each production hos”. 
However, the prior art differs from the present invention because the prior art fails to disclose “a plurality of storage areas in said storage array, one for each backup agent, storing backup window parameters for each said production host, said backup window parameters being stored in the storage areas by the backup server, the backup window parameters comprising backup window sizes, and the amount of data to be backed up for each production host, and the timing for backup of said data; and an input/output (1/O priority processor embodying executable instructions in computer readable memory and being responsive to said backup window parameters and to input/output (1/O) communications between said production hosts and the storage array[;] to establish current 1/O priorities for backup and production I/O communications with the storage array based upon the processes that created said 1/O communications and based upon current executing processing tasks of the plurality of production hosts, and to control said 1/O communications to enforce said current 1/O priorities.”.

Independent Claim 1 identifies the distinct features “a plurality of storage areas in said storage array, one for each backup agent, storing backup window parameters for each said production host, said backup window parameters being stored in the storage areas by the backup server, the backup window parameters comprising backup window sizes, and the amount of data to be backed up for each production host, and the timing for backup of said data; and an input/output (1/O priority processor embodying executable instructions in computer readable memory and being responsive to said backup window parameters and to input/output (1/O) communications between said production hosts and the storage array[;] to establish current 1/O priorities for backup and production I/O communications with the storage array based upon the processes that created said 1/O communications and based upon current executing processing tasks of the plurality of production hosts, and to control said 1/O communications to enforce said current 1/O priorities", which are not taught or suggested by the prior art of records. 
Claims 1-6 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-6 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135